United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1849
Issued: April 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 1, 2010 appellant filed a timely appeal from a June 24, 2010 schedule award
decision of the Office of Workers’ Compensation Program. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than 5.6 percent monaural left ear hearing loss
for which he received a schedule award.
FACTUAL HISTORY
On January 21, 2010 appellant, then a 52-year-old engineering technician, filed an
occupational disease claim alleging that he sustained hearing loss as a result of working around
1

5 U.S.C. § 8101 et seq.

high noise facilities at the employing establishment over the past 29 years. He first became
aware of his hearing loss on September 5, 1987.
On February 2, 2010 the Office advised appellant that the evidence submitted was
insufficient to support his claim and requested that he submit additional information. It also
requested additional information from the employing establishment as to his occupational noise
exposure.
Appellant submitted medical records and audiograms dated January 19, 1981 to
January 6, 2010. He was exposed to high levels of noise while he worked at the employing
establishment as a marine mechanic repairer from February 1981 until August 1985, a boiler
plant equipment mechanic from August 1985 until December 2007 and a facilities management
specialist from December 2007 to December 2009. Appellant used protective ear wear as
required. Prior to his federal employment, he was also exposed to noise when he worked as a
boiler operator and at a dry cleaner. Appellant submitted service records and pay rate
information from January 24, 1981 through September 27, 2009.
In a statement dated January 7, 2010, appellant listed his employment history, the various
noise to which he was exposed and the duration that he was exposed. He first started noticing a
slight loss in 1987 and did not previously claim any workers’ compensation benefits.
On March 12, 2010 the Office referred appellant to Dr. David S. Hurst, a Board-certified
otolaryngologist, for a second opinion examination. The statement of facts, included with the
referral, stated that, during his federal employment, he was exposed to submarine equipment,
waterfront equipment, power generating equipment, compressors, pumps, fans, tools and
vehicles for up to 10 hours per day. Appellant wore earplugs as required.
In an April 23, 2010 report, Dr. Hurst noted that appellant worked at the employing
establishment for the past 29 years where he was exposed to noise and wore ear protectors.
Appellant suffered from hearing loss for the last 15 years with increased hearing loss during the
prior 5 years. Dr. Hurst commented that appellant’s tinnitus had increased binaurally over the
past five years and that he could benefit from hearing aids. An April 8, 2010 audiogram
performed on his behalf showed the decibel losses at frequencies of 500, 1,000, 2,000 and 3,000
hertz (Hz): 20, 20, 15 and 45 decibels for the right ear and 20, 20, 20 and 50 decibels for the left
ear. Dr. Hurst compared the audiometric findings with previous audiograms and concluded that
appellant sustained a sensorineural loss in excess of what would normally be predicted on the
basis of presbycusus. He determined that appellant’s workplace exposure, as described, was
sufficient as to intensity and duration to have caused hearing loss. Dr. Hurst diagnosed appellant
with bilateral noise-induced sensorineural hearing loss causally related to noise exposure
encountered during his federal employment and recommended hearing aids.
In a decision dated April 26, 2010, the Office accepted appellant’s claim for bilateral
sensorineural hearing loss.2

2

The Board notes that, while Dr. Hurst recommended hearing aids for appellant’s binaural hearing loss, the
record does not indicate that appellant submitted a claim for hearing aids.

2

On April 26, 2010 an Office medical adviser reviewed Dr. Hurst’s report and determined
that the audiograms were consistent with the pattern of noise-induced hearing loss. He agreed
that appellant’s hearing loss was pathognomonic of noise-induced sensorineural hearing loss and
was due, in part or all, to noise exposure encountered during federal employment. Using the
April 8, 2010 audiogram, the medical adviser determined that appellant had 0 percent monaural
hearing loss in the right ear, 5.6 percent monaural hearing loss in the left ear or 0.6 percent
binaural hearing loss. He also noted the date of maximum improvement as April 8, 2010. The
Office medical adviser cited Table 11-1 and Table 11-2 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) as a
basis for the rating.
On May 3, 2010 appellant submitted the Form CA-7.
By decision dated June 24, 2010, the Office granted appellant a schedule award for 5.6
percent monaural hearing loss to his left ear. The period of the award ran April 8 through
29, 2010.
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. The Act, however, does not
specify the manner in which the percentage loss of a member shall be determined. For consistent
results and to ensure equal justice under the law, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
sixth edition 2009, has been adopted by the Office for evaluating schedule losses and the Board
has concurred in such adoption.4
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles a second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.5 The Board has also noted the Office’s
policy to round the calculated percentage of impairment to the nearest whole number.6
3

5 U.S.C. §§ 8101-8193.

4

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

5

E.S., 59 ECAB 249 (2007); Reynaldo R. Litchenberger, 52 ECAB 462 (2001).

6

J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (September 2010).

3

ANALYSIS
On January 21, 2010 appellant filed a claim for hearing loss and the Office referred him
to Dr. Hurst for a second opinion evaluation. On April 8, 2010 Dr. Hurst obtained an audiogram
performed on his behalf. In an April 23, 2010 report, he determined that appellant’s hearing loss
was a result of workplace noise exposure and recommended hearing aids.
The Office medical adviser reviewed Dr. Hurst’s report and determined that appellant
sustained 0 percent monaural hearing loss in the right ear and 5.6 percent monaural hearing loss
to the left ear. He noted that appellant had 0.6 percent binaural hearing loss. On June 24, 2010
the Office granted appellant a schedule award for 5.6 percent monaural hearing loss in the left
ear, instead of 0.6 percent binaural hearing loss as the monaural loss allowed for additional days
of compensation. The Board notes that the Office did not properly calculate the extent of
appellant’s hearing loss.
The April 8, 2010 audiogram recorded the frequency levels at 500, 1,000, 2,000 and
3,000 Hz for the right ear reveal decibel losses of 20, 20, 15 and 45 or a total of 100 decibels.
The average of this figure is 25 decibels. This average was then reduced by 25 decibels to 0,
which was multiplied by the established factor of 1.5 to result in a zero percent impairment in the
right ear. The calculation of the monaural hearing loss of appellant’s right ear was proper.
Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed decibel
losses of 20, 20, 20 and 50 or a total loss of 110 decibels. The average of this figure is 27.5.
This average is then reduced by 25 decibels to 2.5, which is multiplied by the established factor
of 1.5 to result in 3.75 decibel impairment or 3.75 percent monaural hearing loss for the left ear,
which is rounded up to 4 percent, not 5.6 percent as determined by the medical adviser. The
error in the calculation by the Office medical adviser occurred because he misread Table 11-1.
Instead of the rating for 110 decibel loss, appellant’s hearing loss was rated at a 115 decibel loss,
which is 5.6 percent.7 The application of the formula, as well as the rating provided by Table 111 results in four percent left ear hearing loss impairment.
When calculating binaural hearing loss, the lesser hearing loss percentage, 0 percent for
the right ear, is multiplied by 5, then added to the greater loss percentage of 3.75 percent and
divided by 6, which results in a binaural hearing loss of .63 percent. Rounded to the nearest
whole number, appellant would have a one percent binaural hearing loss.
Under the Act, the maximum award for binaural hearing loss is 200 weeks of
compensation. In this case, appellant would be entitled to one percent of 200 weeks or 2 weeks
of compensation. It is well established, however, that, if calculations based on the monaural
hearing loss result in greater compensation, then the monaural hearing loss calculation should be
used.8 The maximum number of weeks of compensation for hearing loss in one ear is 52 weeks.
The Board finds that the hearing loss in appellant’s left ear should be rounded to four percent, the

7

The Board notes that Table 11-1 of the sixth edition of the A.M.A., Guides provides ratings pursuant to the
formula described.
8

E.S., supra note 4; J.H., 59 ECAB 377 (2008).

4

nearest whole number.9 Four percent of 52 weeks equals 2.1 weeks of compensation. The
Office therefore properly granted the award for monaural loss. The Board finds that appellant
sustained four percent monaural hearing loss in his left ear. Appellant has not established that he
has more than the 5.6 percent left ear hearing loss, for which he received a schedule award.
On appeal, appellant alleges that his hearing loss has lasted for years and he should be
compensated for a more than several weeks of impairment. As noted, compensation for a
monaural hearing loss is limited to a maximum of 52 weeks, pursuant to the Act. This maximum
is then prorated based on the percentage of hearing loss sustained. Neither the Office nor the
Board has the authority to enlarge the terms of the Act or to make an award of benefits under any
terms other that those specified.10 The provisions for schedule awards are separate from any
factors that determine disability for wage loss.11
Appellant also contends that he has tinnitus associated with his hearing loss. Dr. Hurst
documented tinnitus. The A.M.A., Guides allow for compensation up to five percent for tinnitus
in the presence of measurable hearing loss if the tinnitus impacts the ability to perform activities
of daily living.12 There is no medical evidence of record, however, establishing that appellant’s
tinnitus impacts his ability to perform the activities of daily living.
Appellant failed to establish that he is entitled to more than 5.6 percent hearing loss in his
left ear for which he received a schedule award. The June 24, 2010 Office decision will be
affirmed as modified.
CONCLUSION
The Board finds that appellant sustained a four percent monaural hearing loss in his left
ear and is not entitled to a greater schedule award than granted.

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b)
(September 2010).
10

See Denise L. Crouch, 57 ECAB 161 (2005).

11

Id.

12

S.G., 58 ECAB 383 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2010 schedule award decision of the
Office of Workers’ Compensation Programs is affirmed as modified.
Issued: April 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

